                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOVAN WILLIAMS,

                         Plaintiff,
      v.                                                  Case No. 19-cv-1699-pp

KRISTIN J. JENSEN, JOHN DOE,
SUE PETER, LUTSEY,
GARY MAIER, JOHN KIND,
JAMES A. ELSINGER, RYAN BAUMANN,
STEVE SCHUELER, SCOTT ECKTEIN,
LT. KOEHLER, and RAYMOND A. KOELLER,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 2), DENYING PLAINTIFF’S
      MOTION TO AMEND COMPLAINT (DKT. NO. 7) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Plaintiff Jovan Williams, who is confined at Waupun Correctional

Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants violated his civil rights. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and his motion to amend his complaint, dkt. no. 7, and screens his

complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When


                                         1

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 1 of 17 Document 12
funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On November 19, 2019, the court found that the plaintiff has neither the

assets or means to pay an initial partial filing fee. Dkt. No. 5 at 2. The court

gave the plaintiff until December 10, 2019 to inform the court if he wanted to

voluntarily dismiss his case to avoid the risk of incurring a strike. The plaintiff

did not respond. He has, however, filed a motion for leave to amend the

complaint, and twice has asked the court to screen the complaint, so the court

assumes that he has chosen to proceed. The court will grant the plaintiff’s

motion for leave to proceed without prepaying the filing fee. He must pay the

$350 filing fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to


                                          2

      Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 2 of 17 Document 12
relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds their complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff explains that, on May 13, 2017, he was in segregation at

Green Bay Correctional Institution. Dkt. No. 1 at ¶15; ¶¶2-13. The plaintiff

says that sometime after 10 p.m., he stopped defendant John Doe in front of

his cell. Id. The plaintiff asserts that he showed John Doe a handful of pills and

a sharp paperclip and told him that he intended to overdose on the pills. Id.

According to the plaintiff, John Doe said okay and walked away. Id.

      Shortly after John Doe left, defendant Kristin Jensen allegedly entered

the wing to do a wellness check. Id. at ¶16. The plaintiff asserts that he

stopped her and told her he was about to overdose with the “tranzondone” pills.


                                           3

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 3 of 17 Document 12
Id. According to the plaintiff, Jensen watched as he counted nineteen pills,

moving the pills from one hand to the other. Id. The plaintiff asked Jensen if

she saw the pills, and she said yes. Id. According to the plaintiff, he then

grabbed a carton of milk filled with water and started swallowing the pills one

by one. Id. Jensen allegedly shrugged, told the plaintiff she was tired of him

bugging her anyway, and walked off to finish her wellness check. Id. The

plaintiff says he yelled after her, “If I live through this, I will be writing you up

and file a lawsuit on you.” Id.

      The plaintiff asserts that he started to feel dizzy and confused, began to

sweat and tremble, felt nauseous and vomited. Id. at ¶17. The plaintiff states

that he pushed his emergency call button to alert staff, notified other inmates

and yelled for help. Id. Defendant Raymond Koeller allegedly arrived at the

plaintiff’s cell and asked him what the problem was. Id. The plaintiff alleges

that he told Koeller what had happened. Id. According to the plaintiff, neither

Doe nor Jensen contacted their supervisors or did anything to stop the plaintiff

from harming himself as is required policy. Id.

      The plaintiff explains that he was transported to St. Vincent Hospital for

treatment. Id. at ¶18. The plaintiff later was discharged to Green Bay, where

Dr. Samantha Swartz-Oscar and Lieutenant Wickman (who are not defendants)

allegedly placed him in clinical observation. Id. The plaintiff asserts that

psychological services determined that the reason for his placement in

observation was “Dangerous to Self, date of placement 5/14/17.” Id.

      The plaintiff alleges that the next day, May 15, 2017, he filed an inmate

complaint about this incident. Id. at ¶19. According to the plaintiff, the

following day, Jensen wrote him a conduct report for damage or alteration of

property. Id. The plaintiff asserts that Jensen was trying to get him punished,


                                          4

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 4 of 17 Document 12
but the conduct report was dismissed (he does not state by whom). Id. The

plaintiff further asserts that, on May 21, 2017, Jensen argued with him and

told him she would write him a conduct report for misusing medication and

that she’d make sure he was found guilty. Id. The plaintiff received a conduct

report for misuse of medication the next day (the court assumes Jensen wrote

the conduct report, but the plaintiff does not expressly state that). Id.

      The plaintiff explains that, on June 1, defendant James Elsinger presided

over a due process hearing on the conduct report. Id. at ¶20. The plaintiff

asserts that Elsinger did not follow Department of Adult Institutions (DAI)

Policy 303.00.04(3)(c), which prohibits finding inmates guilty of misusing

medication when they engage in self-harm. Id. The plaintiff says that Elsinger

gave him ninety days of disciplinary separation and fourteen days loss of

outside recreation. Id. The plaintiff alleges that defendant Ryan Baumann

approved the disposition; the plaintiff appealed the decision to defendant Scott

Eckstein. Id.

      According to the plaintiff, Eckstein denied the plaintiff’s appeal. Id. at

¶21. The plaintiff asserts that he challenged the decision through all steps of

the grievance process. Id. The plaintiff alleges that someone (it is not clear who)

remanded the decision for a new hearing. Id. The plaintiff explains that he had

a new hearing on August 31, 2017. Id. The hearing was before defendant Lt.

Koehler, who, according to the plaintiff, disregarded the same policy and gave

the plaintiff a consecutive disposition of ninety days’ disciplinary separation

and fourteen days’ loss of recreation. The plaintiff asserts that Koehler said to

him, “I waited until the last day of your disposition to have your hearing to

make sure you do all the time over again for taking us through this process

again [for] the same conduct report.” Id. The plaintiff states that Eckstein


                                         5

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 5 of 17 Document 12
denied his appeal, but Brian Foster (who is not a defendant) overturned the

decision on February 14, 2019. Id.

      The plaintiff alleges that defendant John Kind was not supposed to

process the conduct report at all. Id. at ¶22. Construing the plaintiff’s

allegations broadly, the court understands the plaintiff to mean that Kind, who

is the security director, should not have approved the issuance of Jensen’s

conduct report. The plaintiff also alleges that Koeller wrote an “IR” (which the

court understands is an incident report) to cover up for Jensen, but the

plaintiff provides no details about Koeller’s report or how the report allegedly

covered up for Jensen. Id.

      Finally, the plaintiff alleges that “as a result,” defendants Sue Peter,

Lutsey and Gary Maier discontinued all medications for his back pain, neck

pain, waist pain, migraine headaches and psychiatric conditions. Id. at ¶23.

The plaintiff explains that stopping these medications cold turkey left him in

agony for a long time. Id.

      C.    Analysis

            1.     Deliberate Indifference to Threats of Overdose

      The danger from which the plaintiff alleges John Doe and Jensen failed

to protect him was the danger he posed to himself. He alleges that they ignored

his threats to overdose—threats on which he made good—resulting in his

having to go to the hospital for treatment.

      The Eighth Amendment prohibits “cruel and unusual punishments” and

“imposes a duty on prison officials to take reasonable measures to guarantee

an inmate’s safety and to ensure that inmates receive adequate care.” Phillips

v. Diedrick, No. 18-C-56, 2019 WL 318403 at *2 (E.D. Wis. Jan. 24, 2019)

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)). While a prison official’s


                                         6

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 6 of 17 Document 12
deliberate indifference to a prisoner’s substantial risk of serious harm violates

the Eighth Amendment, not every claim by a prisoner that he did not receive

adequate care will succeed. Id. (citing Estelle v. Gamble, 429 U.S. 97, 104-05

(1976)). To prevail on such a claim, a plaintiff will have to provide evidence

showing that “(1) his medical need was objectively serious, and (2) the

defendant[] consciously disregarded this need.” Berry v. Lutsey, 780 F. App’x

365, 368-69 (7th Cir. 2019) (citing Farmer v. Brennan, 511 U.S. 825, 834

(1994)).

      Prison staff have a duty to prevent inmates from causing serious harm to

themselves. Pittman ex rel. Hamilton v. Cty. of Madison, 746 F.3d 766, 775-76

(7th Cir. 2014). Before an official will be liable for ignoring a risk of self-harm,

however, the “risk of future harm must be sure or very likely to give rise to

sufficiently imminent dangers.” Davis-Clair v. Turck, 714 Fed. App’x 605, 606

(7th Cir. 2018) (internal quotation marks omitted). The question of when that

risk of future harm becomes “sure or very likely to give rise to sufficiently

imminent dangers” depends on the circumstances of the case. See, e.g.,

Freeman v. Berge, 441 F.3d 543, 546-47 (7th Cir. 2006) (explaining that “at

some point,” to ensure a prisoner is not “seriously endangering his health,”

prison officials would have a duty and right to step in and force a prisoner on a

hunger strike to take nourishment); see also Davis v. Gee, No. 14-cv-617, 2017

WL 2880869 at *3-4 (W.D. Wis. July 6, 2017) (holding that to show a

constitutional injury, the harm must present an objectively, sufficiently serious

risk of serious damage to future health; swallowing a handful of Tylenol fails to

do that).

      In Phillips, U.S. District Judge William Griesbach opined that

      [t]he rule holding prison officials liable for the deliberately self-
      destructive acts of a sane inmate is inconsistent with the basic

                                          7

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 7 of 17 Document 12
      principle of American jurisprudence that “absent serious mental
      illness or other form of incapacity, a person has free will and is
      therefore responsible for his own intentional acts. . . .” It also
      empowers inmates to use the threat of self-harm to manipulate
      corrections staff and may encourage the very behavior the rule is
      intended to prevent.

2019 WL 318403 at *3 (internal citations omitted).

      At this early stage, without more detailed information, the court will

allow the plaintiff to proceed on a deliberate-indifference claim against John

Doe and Jensen based on his allegations that, despite him showing them the

pills that he intended to swallow (and, in the case of Jensen, swallowing the

pills in front of her), they walked away without attempting to stop him or

without contacting someone else to help. That does not mean that the court

agrees that these defendants were deliberately indifferent, and it does not

prevent the defendants from moving for dismissal if they believe the plaintiff

threatened or attempted self-harm for manipulative purposes.

              2.   Due Process Related to Conduct Report for Misusing
                   Medication

      The plaintiff alleges that Elsinger and Koehler (the hearing officers)

violated his right to due process when they found him guilty of the conduct

report despite a DAI policy prohibiting a finding of guilt for inmates who misuse

medication to self-harm; and that Baumann and Eckstein violated his right to

due process when they denied his appeal and affirmed the hearing officers’

decisions. The court will not allow the plaintiff to proceed against these

defendants.

      It is doubtful that the plaintiff has a constitutionally protected liberty

interest in avoiding 180 days of disciplinary separation (the two, consecutive

ninety-day punishments he received after twice being found guilty of the

conduct report). Without a liberty interest, the protections offered by the Due

                                         8

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 8 of 17 Document 12
Process Clause do not come in to play. The Seventh Circuit has explained that,

in cases involving a period of punitive segregation of that length, no liberty

interest is at stake when the conditions of the confinement are not unusually

harsh relative to the conditions in general population. Singh v. Gagare, 651

Fed. App’x 551, 555 (7th Cir. 2016) (citations omitted).

      The plaintiff has not provided the court with sufficient details regarding

the conditions of his confinement during his stay in segregation, but even if the

plaintiff’s time in segregation had been long enough and the conditions

sufficiently severe to trigger protection under the Due Process Clause, the only

reasonable inference the court can draw from the plaintiff’s allegations is that

he received all the protections the Due Process Clause requires.

      “In this context, due process requires that [a prisoner] receive advance

written notice of the charges, the chance to present testimony and

documentary evidence to an impartial decisionmaker, and a written

explanation, supported by at least ‘some evidence’ in the record, for any

disciplinary action taken.” Lagerstrom v. Kingston, 463 F.3d 621, 625 (7th Cir.

2006) (citations omitted). The court infers from the plaintiff’s allegations that

he received the necessary procedural protections and that there was “some

evidence” to find him guilty of misusing medication. He concedes that he

received a conduct report (that is, notice of the charges), two hearings and two

written decisions following the hearings (which he appealed). As to whether

there was some evidence to support a finding of guilt, he admits that he

swallowed more than the prescribed amount of medication.

      The plaintiff points to the fact that DAI Policy 303.00.04(3)(c) prohibits

DOC staff from writing a conduct report “for behavior directly related to self-

harm or self-harm attempts as determined by PSU (e.g., . . . misuse of


                                         9

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 9 of 17 Document 12
medication).” See https://doc.wi.gov/DepartmentPoliciesDAI/3030004.pdf.

This policy, however—which requires that the PSU (Psychiatric Services Unit)

make a finding that an inmate’s misuse of medication was an act of self-

harm—does not help the plaintiff. First, the plaintiff does not allege that the

PSU made any such finding. He alleges that the PSU placed him in observation

because he was a danger to himself, but it is unclear whether the standard for

placing someone in observation is the same as the standard for determining

that someone misused medication as a genuine act of self-harm rather than as

a way of manipulating staff or getting attention.

      Even if the PSU had made such a finding, a prison official’s “failure to

conform with the procedural requirements guaranteed by state law does not by

itself constitute a violation of federal due process.” Martin v. Shwano-Gresham

School Dist., 295 F.3d 701, 706 (7th Cir. 2008). In other words, the fact that

Elsinger and Koehler may have ignored state-law policy requirements when

they found the plaintiff guilty of misusing medication is irrelevant to the court’s

determination of whether the plaintiff received the protections federal due

process requires.

      Even assuming the protection of the Due Process Clause was triggered,

the plaintiff received all the process he was due. See Singh, 651 Fed. App’x at

555-56 (highlighting that the principle fault in the plaintiff’s claim was that he

wasn’t complaining about being deprived of due process but that he was merely

disagreeing with the outcome of the hearing).

            3.      Retaliation

      To state a First Amendment retaliation claim, a plaintiff must allege that

“(1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and


                                        10

    Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 10 of 17 Document 12
(3) the First Amendment activity was ‘at least a motivating factor’ in the

[d]efendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d

859, 866 (7th Cir. 2012) (citations omitted).

      The court will allow the plaintiff to proceed on a retaliation claim against

Jensen based on his allegations that she wrote a conduct report after he filed

an inmate grievance complaining about her failure to stop him from swallowing

the pills. The court also will allow the plaintiff to proceed on a retaliation claim

against Koehler based on his allegations that he delayed the plaintiff’s

disciplinary hearing to maximize the plaintiff’s time in segregation after the

plaintiff prevailed on his appeal of the prior disciplinary hearing’s outcome.

              4.   Deliberate Indifference to Serious Medical Conditions

      “[T]he Eighth Amendment, as the Supreme Court has interpreted it,

protects prisoners from prison conditions that cause the wanton and

unnecessary infliction of pain, including . . . grossly inadequate medical care.”

Gabb v. Wexford Health Sources, Inc., No. 18-2351, 2019 WL 2498640, at *3

(7th Cir. June 17, 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014)) (internal quotations omitted). The court uses a two-part test to evaluate

whether medical care amounts to cruel and unusual punishment; it asks: 1)

“whether a plaintiff suffered from an objectively serious medical condition” and

2) “whether the individual defendant was deliberately indifferent to that

condition.” Id. (quoting Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016)

(en banc)).

      The court will allow the plaintiff to proceed on a deliberate-indifference

claim against defendants Peter, Lutsey and Maier based on his allegations that,

following the determination that he had misused his medication, they




                                         11

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 11 of 17 Document 12
discontinued his medications for his many ailments “cold-turkey,” leaving him

in agony.

             5.     The Remaining Defendants

      The court will not allow the plaintiff to proceed against Kind. The plaintiff

vaguely alleges that Kind should not have approved Jensen’s conduct report.

The plaintiff does not include factual allegations to support that claim. For

example, the plaintiff has not alleged that Kind was aware that Jensen

allegedly wrote the conduct report as a way of retaliating against him. The only

reasonable inference is that Kind agreed with Jensen that the plaintiff had

misused his medication. His agreement with her decision did not violate the

Constitution, and he cannot be liable for Jensen’s alleged retaliation if he did

not know about it. See Williams v. Shah, 927 F.3d 476, 482 (7th Cir. 2019).

      The court also will not allow the plaintiff to proceed against Koeller. The

plaintiff alleges that Koeller responded to the plaintiff pressing his emergency

call button after he swallowed the pills and that the plaintiff was then

transported to the hospital for treatment. Nothing in that interaction suggests

that Koeller violated the plaintiff’s rights. The plaintiff also alleges that Koeller

wrote an incident report to cover for Jensen. The plaintiff includes no factual

allegations to explain what he means, so this allegation is too vague to state a

claim. To the extent the plaintiff is alleging that Koeller wrote a false incident

report and that the report was used in the disciplinary hearing, “the protection

from such arbitrary action is found in the procedures mandated by due

process,” which the plaintiff received. Lagerstrom v. Kingston, 463 F.3d 621,

625 (7th Cir. 2006).

      The court also will dismiss Steve Schueler. Although the plaintiff names

him as a defendant in the caption of his complaint, he does not set forth any


                                          12

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 12 of 17 Document 12
allegations against Schueler in the body of his complaint. The plaintiff fails to

state a claim against him because he has not alleged what Schueler did or did

not do to violate the plaintiff’s constitutional rights.

III.    Motion to Amend the Complaint

        About a month after the plaintiff filed his complaint, he filed a “Motion

for Leave to File an Amended Complaint.” Dkt. No. 7. The plaintiff seeks to add

the St. Vincent Hospital Medical Staff as a defendant. Id. The plaintiff’s

proposed amended complaint does not reproduce the allegations from his

original complaint; it sets forth three additional paragraphs that the plaintiff

would like to add to his original complaint.

        Civil Local Rule 15(a) (E.D. Wis.) states that, “Any amendment to a

pleading, whether filed as a matter of course or upon a motion to amend, must

reproduce the entire pleading as amended, and may not incorporate any prior

pleading by reference.” The plaintiff’s proposed amended complaint does not

comply with the court’s local rule, so the court will deny the motion.

        Even if the plaintiff had complied with Civil L. R. 15, the court would

have denied his motion as futile because he fails to state a claim based on the

allegations in his proposed amended complaint. The plaintiff alleges that, after

he was taken to the hospital, medical staff did an EKG and a urine drug

screen. Dkt. No. 7-1 at 1. The plaintiff explains that staff had to use a catheter

because he was unable to urinate on his own. Id. According to the plaintiff, the

procedure was very painful, but he did not object to the treatment. Id. The

plaintiff explains that medical staff tested only for tramadol, aspirin and

acetaminophen, not for trazodone. Id. After the screen came back negative,

medical staff recommended that he follow up with his primary care provider

and have a psychiatric evaluation. Id.


                                          13

       Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 13 of 17 Document 12
       The plaintiff alleges that medical staff did not screen him for trazodone

and did not administer charcoal liquid because they did not want to treat him

for his overdose. Id. at 2. He also asserts that they falsified his medical records.

Id. The plaintiff alleges that staff treated him like a nuisance. Id.

       St. Vincent Hospital is not a state actor. Section 1983 allows a plaintiff to

sue someone who violates his constitutional rights while acting “under color” of

state law—in other words, someone who is employed by the state. The staff of

St. Vincent Hospital are not employed by the state. Even if the St. Vincent staff

were state actors, the Eighth Amendment “is not coterminous with a medical

malpractice claim,” which is a fancy way of saying that “[o]rdinary malpractice

does not rise to the level of an Eighth Amendment claim.” Forbes v. Edgar, 112

F.3d 262, 267 (7th Cir. 1997); Gulley v. Ghosh, 864 F. Supp. 2d 725, 729 (7th

Cir. 2012). The plaintiff insists that he should have received a certain type of

treatment, but the Eighth Amendment does give him that right. See Gulley,

864 F. Supp. 2d at 729 (“whether one course of treatment is preferable to

another [is] beyond the [Eighth] Amendment’s purview”). The court would not

have allowed the plaintiff to amend the complaint to add the St. Vincent staff

even if he had complied with the court’s local rule.

IV.    Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DENIES the plaintiff’s motion for leave to file an amended

complaint. Dkt. No. 7.

       The court DISMISSES defendants John Kind, James A. Elisinger, Ryan

Baumann, Steve Schueler, Scott Eckstein and Raymond Koeller.



                                         14

      Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 14 of 17 Document 12
      Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Jensen, Lutsey, Maier and Koehler. Under the informal service

agreement, the court ORDERS those defendants to file a responsive pleading to

the complaint within 60 days.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendant Sue Peter under Federal Rule of Civil

Procedure 4. Congress requires the U.S. Marshals Service to charge for making

or attempting such service. 28 U.S.C. §1921(a). Although Congress requires the

court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS defendant Sue Peter to file a responsive pleading to

the complaint.

      The court ORDERS that the parties must not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $350 filing fee by collecting

monthly payments from the plaintiff’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to the plaintiff’s trust account

and forwarding payments to the clerk of court each time the amount in the


                                         15

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 15 of 17 Document 12
account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency

shall clearly identify the payments by the case name and number. If the

plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders




1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          16

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 16 of 17 Document 12
or other information not being timely delivered, which could affect the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 2nd day of July, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       17

     Case 2:19-cv-01699-PP-WED Filed 07/02/20 Page 17 of 17 Document 12
